

117 S2230 IS: To amend the Internal Revenue Code of 1986 to enhance the carbon oxide sequestration credit.
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2230IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Luján (for himself, Mr. Barrasso, Mr. Grassley, Ms. Stabenow, Ms. Smith, Mr. Cramer, Mr. Coons, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to enhance the carbon oxide sequestration credit.1.Enhancement of carbon oxide sequestration credit(a)Increase in applicable dollar amountSubparagraph (A) of section 45Q(b)(1) of the Internal Revenue Code of 1986 is amended to read as follows:(A)In generalFor any taxable year beginning in a calendar year after 2021, the applicable dollar amount shall be an amount equal to—(i)for purposes of paragraph (3) of subsection (a), an amount equal to the product of $85 and the inflation adjustment factor for such calendar year determined under section 43(b)(3)(B) for such calendar year, determined by substituting 2020 for 1990, and(ii)for purposes of paragraph (4) of such subsection, an amount equal to the product of $60 and the inflation adjustment factor for such calendar year determined under section 43(b)(3)(B) for such calendar year, determined by substituting 2025 for 1990..(b)Definition of qualified facilityParagraph (2) of section 45Q(d) of the Internal Revenue Code of 1986 is amended to read as follows:(2)at which carbon capture equipment installed at such facility captures qualified carbon oxide during the taxable year..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.